FILED
                           NOT FOR PUBLICATION
                                                                          FEB 11 2022
                    UNITED STATES COURT OF APPEALS                    MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS

                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    21-10031

                Plaintiff-Appellee,             D.C. Nos.    3:17-cr-00104-SI-1
                                                             3:17-cr-00104-SI
 v.

ANDRE MITCHELL BROWN,                           MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Northern District of California
                     Susan Illston, District Judge, Presiding

                           Submitted February 9, 2022**
                             San Francisco, California

Before: HURWITZ and VANDYKE, Circuit Judges, and ERICKSEN,*** District
Judge.

      Andre Brown sought compassionate release pursuant to 18 U.S.C.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Joan N. Ericksen, United States District Judge for the
District of Minnesota, sitting by designation.
§ 3582(c)(1)(A)(i), citing asthma and a COVID-19 diagnosis. Relying solely on the

factors in 18 U.S.C. § 3553(a), the district court denied the motion, reasoning that

Brown had not yet completed the Residential Drug Abuse Treatment Program

(“RDAP”), had a history of violent offenses, and had only served about 22% of her

sentence. Reviewing the district court’s decision for abuse of discretion, see United

States v. Aruda, 993 F.3d 797, 799 (9th Cir. 2021) (per curiam), we affirm.

      A district court may base its denial of a motion for compassionate release

solely on the § 3553(a) factors. See United States v. Keller, 2 F.4th 1278, 1284 (9th

Cir. 2021). And, Tapia v. United States, which precludes sentencing courts from

“imposing or lengthening a prison term to promote an offender’s rehabilitation,” 564

U.S. 319, 332 (2011), does not bar courts from considering programs like RDAP in

deciding whether to reduce a sentence, see United States v. Navarro, 800 F.3d 1104,

1112 (9th Cir. 2015). Moreover, the district court’s factual finding that Brown had

not yet completed the RDAP program was not clearly erroneous.

      AFFIRMED.




                                         2